Citation Nr: 1541068	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the notice of disagreement (NOD) received on August 3, 2011 was timely with respect to a decision issued October 28, 2009.


REPRESENTATION

Appellant represented by:	F. Adrian White, Consultant


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel







INTRODUCTION

The Veteran had active duty service from March 1987 to September 2009.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Albuquerque, New Mexico, which found that the Veteran's August 3, 2011 NOD submitted for his October 2009 rating decision was untimely.  The Veteran filed a NOD with the August 2011 decision in September 2011.  A statement of the case (SOC) was provided in May 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in June 2012. 

The Veteran originally requested to have his claim heard by a Veterans Law Judge (VLJ) via a Travel Board hearing at the local RO.  However, on April 28, 2015, the Veteran failed to appear at his previously scheduled hearing, of which he had been notified at his address of record on March 20, 2015.  There is no indication that the notification was sent to the incorrect address nor is there any indication that the Veteran did not receive such notice.  The Veteran has not put forward any reason for his failure to appear, nor has he provided any further requests for a new hearing.  A failure to appear at a Board hearing is, generally, considered to be equivalent to the Veteran withdrawing a request for an audience with a VLJ.  The only exception is when "good cause" is shown for the failure to appear.  In this regard, "good cause" for his absence has not been demonstrated.  As such, the Veteran's request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.702(e) (2014).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of whether there was a clear and unmistakable error (CUE) in an October 2009 rating by the RO has been raised by the record in a July 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran did not submit written communication expressing dissatisfaction or disagreement within one year of the October 2009 rating decision for the issues of increased initial evaluations for degenerative joint disease, right knee in excess of 10 percent; degenerative joint disease, left knee in excess 10 percent; and scars on right and left knees in excess of 10 percent.


CONCLUSION OF LAW

The requirements are not met for an adequate and timely NOD within one year of the October 2009 rating decision for the issues of increased initial evaluations for degenerative joint disease, right knee in excess of 10 percent; degenerative joint disease, left knee in excess 10 percent; and scars on right and left knees in excess of 10 percent.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 19.28, 19.34, 20.101(c), 20.200, 20.201, 20.300, 20.302(a), 20.305 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The Board has determined in the decision below that the Veteran did not submit an adequate and timely NOD with regard to portion of the October 2009 rating decision that granted service connection for degenerative joint disease, right knee at 10 percent; degenerative joint disease, left knee at 10 percent; and scars on right and left knees at 10 percent.  As such, the Board does not have appellate jurisdiction to consider the merits of the claim.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  Thus, VA is not required to take any further action to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2014).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002);Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  The Veteran was properly notified of the jurisdictional problem in an August 2011 letter and in a May 2012 SOC. See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has not been any allegation of any error in the notice provided to the Veteran.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103  (2014).  The Veteran and has been provided ample opportunity to present evidence and argument in support of his claim.  Overton v. Nicholson, 20 Vet. App. 427, 435   (2006).

Legal Criteria

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a NOD and completed by a Substantive Appeal (VA Form 9 or equivalent) after a Statement of the Case (SOC) is furnished to the claimant.  There must be a decision by the RO, the claimant must express timely disagreement with the decision (a NOD), VA must respond by explaining the basis of the decision to the claimant, and finally the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.  Proper completion and filing of a Substantive Appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202. 

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  38 C.F.R. § 20.201; Gallegos  v. Gober, 283 F.3d 1309 (Fed. Cir. 2002). 

"[T]he actual wording of the communication and the context in which it was written" must be considered in determining whether it constitutes an NOD.  Jarvis v. West, 12 Vet. App. 559, 561 (1999).  All communications should be liberally construed.  See id. at 561-62.  A broad NOD may confer appellate jurisdiction over all the issues adjudicated in a rating decision.  A "narrow or specific NOD," by comparison, may limit appellate jurisdiction to the issue(s) specifically identified in the NOD.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Court has made clear that the VA adjudication process "'is not meant to be a trap for the unwary . . . a stratagem to deny compensation [nor] a minefield" for claimants.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) (quoting Comer v. Peake, 552 F.3d 1362, 1369 (Fed. Cir. 2009).  See also Gallegos  v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (assuming that the Veteran desired appellate review, meeting the requirement of section 38 C.F.R. § 20.201  was not an onerous task).  See, too, Acosta  v. Principi, 18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 (1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994). 

The NOD must be filed with the VA office from which the claimant received notice of the determination being appealed, unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the NOD or Substantive Appeal must be filed with the VA office that has assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300.

A claimant or his or her representative must file a NOD with a determination of the RO within one year from the date that the RO mailed notice of the determination. 38 C.F.R. § 20.302(a).  The date of mailing of the letter of notification from the RO will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  Id.  If a NOD is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.  An untimely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

Whether a NOD has been filed in a timely manner is an appealable issue.  If the claimant or his or her representative protests an adverse determination made by the RO with respect to timely filing of the NOD, the claimant will be furnished a SOC on the issue of whether the NOD was timely.  38 C.F.R. §§ 19.34, 20.101(c). 

In addition, whether a NOD is adequate is an appealable issue.  If the claimant and his or her representative protests an adverse determination made by the RO with respect to the adequacy of a notice of disagreement, the claimant will be furnished a SOC.  38 C.F.R. §§ 19.28, 20.101(c). 

Perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme, which requires the filing of both a NOD and a formal appeal.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 Vet. App. 554 (1993).

The Board may implicitly or explicitly waive the issue of the timeliness of a Substantive Appeal.  A timely filed NOD, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  If there is a failure to comply with the above-cited law and regulations governing appellate procedure, it is incumbent on the Board to reject the application for review on appeal.  See 38 U.S.C.A. §§ 7105(d)(5), 7108; see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998) [the Board has the jurisdiction - indeed, the obligation - to assess its jurisdiction].

As noted by the United States Court of Appeals for the Federal Circuit , "it is well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).

Background

In an October 2009 rating decision, the RO granted service connection for degenerative joint disease, right knee at 10 percent; degenerative joint disease, left knee at 10 percent; and scars on right and left knees at 10 percent.  The RO provided the Veteran with notice of this rating decision in an October 28, 2009, letter.  There is no dispute as to these facts.

On August 3, 2011, the Veteran submitted a NOD.  This NOD was not filed within one year of the October 2009 rating decision.  In this NOD, the went on to list the issues he disagreed with - specifically, the disability ratings assigned for his degenerative joint disease, right knee at 10 percent; degenerative joint disease, left knee at 10 percent; and scars on right and left knees at 10 percent.  The Veteran did not list any other issues from the October 2009 rating decision with which he disagreed.

The Board notes that the Veteran did submit an earlier document dated July 30, 2011 with an attached VA Form 9 in which he alleged a CUE with the findings of the October 2009 rating decision.  However, it appears that the RO never acted on such CUE claim.  For the purposes of the present appeal, the July 30, 2011 document generally expressing dissatisfaction with the results of the October 2009 rating decision with regard to the issues of the disability ratings assigned for his degenerative joint disease, right knee at 10 percent; degenerative joint disease, left knee at 10 percent; and scars on right and left knees at 10 percent, although not explicitly requesting an appeal, is still considered to be a NOD within the purposes of VA regulations.  Therefore, the earliest correspondence that could be considered an NOD for the purposes of this appeal is the July 30, 2011 letter.

No earlier letter than July 30, 2011 expressing dissatisfaction or an intent to appeal the October 2009 rating decision is contained in the claims file.

Analysis

Upon review of the evidence, the Board finds that the Veteran failed to file a timely NOD with the RO's October 2009 rating decision for the issues of increased initial evaluations for degenerative joint disease, right knee in excess of 10 percent; degenerative joint disease, left knee in excess 10 percent; and scars on right and left knees in excess of 10 percent.  The earliest date that an NOD was received by the RO from the Veteran for these particular issues was in July 2011, which was well beyond the one-year time period for filing.  See 38 C.F.R. § 20.302(a). 

The central issue in this case is whether the July 2011 NOD was timely in terms of appealing the portion of the October 2009 rating decision granting service connection for degenerative joint disease, right knee at 10 percent; degenerative joint disease, left knee at 10 percent; and scars on right and left knees at 10 percent.  The Board finds that the July 2011 NOD was not timely for these particular issues.  That is, given that the RO provided notice in the October 2009 rating decision that the Veteran had one year from the date of notification to file a timely appeal, the Veteran must show that he submitted some form of correspondence showing such an intention to appeal the issues with which he disagreed.  A thorough review of the claims file reveals that no such correspondence was submitted until July 2011.  In other words, even if such correspondence does show an intent to appeal, such an intent was demonstrated after the one-year appeal period.

The Board emphasizes that the Veteran was informed of his right to appeal the RO's October 2009 rating decision in a VA Form 4107 ("Your Rights to Appeal Our Decision"), which was mailed to him with the October 28, 2009, notice letter accompanying the rating decision.  On the VA Form 4107 itself, there is a section titled "How long do I have to start my appeal?"  The form states that a claimant has  "one year to start an appeal of our decision."  Further, it states that the "Notice of Disagreement must be postmarked (or received by us) within one year from the date of our letter  denying you the benefit."  This form was sent to the Veteran's most recent address of record at that time, and it was not returned as undeliverable, and there is no other indication of nonreceipt.  In fact, in the Veteran's July 2011 correspondence, he actually placed quotes from that letter and referenced the date received as October 2009.  Thus, the Veteran clearly had notice about how to correctly file an NOD, to include the time limit necessary for successful submission. 

For the foregoing reasons, the Board concludes that the Veteran did not file a timely NOD with the October 2009 rating decision with respect to the issues of increased initial evaluations for degenerative joint disease, right knee in excess of 10 percent; degenerative joint disease, left knee in excess 10 percent; and scars on right and left knees in excess of 10 percent.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

As the Veteran did not file an adequate and timely NOD with an October 2009 rating decision, the appeal is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


